DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 01/14/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020, 01/26/2021, 05/21/2021, 08/17/2021, 09/10/2021, 12/07/2021 are  being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the removably coupled top is restricted in a movement by a catch “ as claimed in claim 1“at  least one storage tray comprises a top portion, a bottom portion, and at least one securing mechanism that can be housed in the main storage compartment of the storage apparatus “ as claim in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
	Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

the removably coupled top is restricted in a movement by a catch to allow the removably coupled top to be generally ninety-degrees to the main storage compartment”   as recited in claim 1.  As according to applicant specification, applicant only recites brief description of such structure in paragraph [0007]-[0008] in the brief summary.  However, in the detailed description paragraph [0023], applicant recites “the end wall 112 maybe also be referred to in the alternative as the top wall…but the top wall 112 as shown in Figures 1A-1B cannot be a removably coupled top since it is an integral structure to the rectangular side wall 104 and 108.  Examiner further review the specification which in paragraph [0027] which discloses 
“the sling bag 100 includes a storage compartment 128 that is bounded on one side by the exterior of the front wall 106 and a foldable panel 124.	In at least one example, the foldable panel 124 is fixedly attached to the body 102 along one side and releasably attached to the body 102 along the remaining three contiguous sides. Detaching the three releasably attached sides of the foldable panel 124 allows the foldable panel 124 to swing away from the front wall 106 of the body 102 with the fixedly attached side serving as a hinged side.”
Which in combination with applicant’s drawing Figure 1A showing that the sidewall/front wall (applicant also call the sidewall 106 may be referred to as the front wall 106), which is the removably top portion with the foldable panel 124 fixedly attached to the body.

The specification further fails to provide “at  least one storage tray comprises a top portion, a bottom portion, and at least one securing mechanism that can be housed in the main storage compartment of the storage apparatus ”   as recited in claim 7.  As according to applicant specification, applicant only recites brief description of tray and securing mechanism in paragraph [0007]-[0008] in the brief summary.  But no securing mechanism is being describe in the later specification and not to use to describe the drawing.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-6 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide “the removably coupled top is restricted in a movement by a catch to allow the removably coupled top to be generally ninety-degrees to the main storage compartment”   as recited in claim 1.  As according to applicant specification, applicant only recites brief description of such structure in paragraph [0007]-[0008] in the brief summary.  However, in the detailed description paragraph [0023], applicant recites “the end wall 112 maybe also be referred to in the alternative as the top wall…but the top wall 112 as shown in Figures 1A-1B cannot be a removably coupled top since it is an integral structure to the rectangular side wall 104 and 108.  Examiner further review the specification which in paragraph [0027] which discloses 
“the sling bag 100 includes a storage compartment 128 that is bounded on one side by the exterior of the front wall 106 and a foldable panel 124.	In at least one example, the foldable panel 124 is fixedly attached to the body 102 along one side and releasably attached to the body 102 along the remaining three contiguous sides. Detaching the three releasably attached sides of the foldable panel 124 allows the 
Which in combination with applicant’s drawing Figure 1A showing that the sidewall/front wall (applicant also call the sidewall 106 may be referred to as the front wall 106), which is the removably top portion with the foldable panel 124 fixedly attached to the body.
For the purpose of examination, examiner will review the claims according to the specification and drawing to provide the best reference in this current office action.  Which means that claims 1 and 2 will be read as the foldable panel being attached to the front wall with the removably attached coupled front wall coupled to the main storage compartment through a fastener; and wherein the removably coupled top is restricted in movement by a catch to allow the removably coupled top to be generally ninety-degrees to the main storage compartment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platte, III (2005/0121275). 
With applicant’s original claim

Alternative rejection with examiner’s presumption and interpretation
As to claim 1, as best understood, Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a top wall (28), a rear wall (38), a first side wall (32), a second side wall (34), and a bottom wall (30); a removably coupled front wall (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled front wall (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).
As to claim 5-6, Platte further discloses the main storage compartment (compartment 24) comprises at least one main fabric catch (the body 22 can be construct of fiber material), wherein the at least one main fabric catch is releasably attached to an interior surface of the front wall (36) wherein the at least one main fabric catch is configured to create a tray when the main storage compartment is opened, 

As to claim 7, Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a front wall (28), a rear wall (30), a first side wall (32), a second side wall (34), and a bottom wall (38); wherein the main storage compartment is configured to hold at least one storage tray (26), wherein the at least one storage tray comprises top portion (68) , a bottom portion (Figure 14 shows the bottom portion of the frame work 68), and at least one securing mechanism that can be housed in the main storage compartment of the storage apparatus (the securing mechanism can be a connecting between the framework and the bottom side [0038] or a securing mechanism can also be bracket 92) a removably coupled top  (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled top (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Platte, III (2005/0121275).  
As to claim 5-6, Platte further discloses the main storage compartment (compartment 24) comprises at least one main fabric catch (the body 22 can be construct of fiber material), wherein the at least one main fabric catch is releasably attached to an interior surface of the front wall (36) wherein the at least one main fabric catch is configured to create a tray when the main storage compartment is opened, 
the at least one main fabric catch is configured to create a tray at a ninety-degree angle (Figure 9-10).  If applicant does not agree that the catch is made of fabric because the body can be made of fabric.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material being made of the same fabric material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP2144.0.


Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Platte, III (2005/0121275) in view of Cunningham (5,676,223).

With regarding to the catch being made of fabric, since Platte discloses the material of the body being fabric, It would have been obvious to one of ordinary skill in MPEP2144.0.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Platte, III (2005/0121275) in view of Cunningham (5,676,223) and further in view of Smith (2005/0082132).  
As to claim 10, Platte as modified does not discloses the storage compartment is configured to secure pouches via a fastener.  However, Smith discloses a storage system (100) discloses a side storage compartment [0026] by a foldable panel (122), the storage compartment comprises multiple pouches (pockets 138, 140, pockets 130,132,134 etc) all secure via fastener, i.e. hinged fastener.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior surface of the storage compartment of Platte as modified by Cunningham with multiple pouches attached to the interior of the storage compartment as taught by Smith to provide addition pockets and pouch in order to organize small items within the storage system.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736